Citation Nr: 1550365	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  07-25 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for service-connected radiculopathy, right lower extremity.

2.  Entitlement to an initial evaluation in excess of 20 percent from May 4, 2010 to June 14, 2013, a compensable evaluation from June 14, 2013 to October 17, 2014, and an evaluation in excess of 20 percent beginning October 18, 2014 for service-connected radiculopathy, left lower extremity.

3.  Entitlement to a schedular evaluation in excess of 20 percent for service-connected chronic low back strain with degenerative disc disease at L5-S1, spondylolysis L5, and grade I anterior spondylolisthesis L5-S1 (low back disability).

4.  Entitlement to an extra-schedular evaluation for the service-connected low back disability.
 
5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1988 to October 1996.

These matters come to the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which continued a previously assigned noncompensable rating for a chronic low back strain. 

In an October 2007 rating decision, the RO increased the rating from noncompensable to 10 percent for the Veteran's service-connected low back disability, effective August 22, 2005, the date of the claim for increase; however, the claim for a higher evaluation remained before the Board because the rating assigned for the period remained less than the maximum available benefit awardable for the period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2008, the Veteran was afforded a Travel Board hearing.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2)  apply to a hearing before the Board).  A transcript of the testimony offered at this hearing has been associated with the record. 

In a July 2011 decision, the Board denied the Veteran's claim of entitlement to an evaluation in excess of 10 percent for service-connected chronic low back strain with degenerative disc disease at L5-S1, spondylolysis L5, and grade I anterior spondylolisthesis L5-S1.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

In a February 2012 Joint Motion for Partial Remand (joint motion), the parties moved to partially vacate the Board decision.  Specifically, the  parties to joint motion moved to vacate only that portion of the Board decision that declined to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  Pursuant to the joint motion, the Court, in a February 2012 Order, vacated only the part of the Board's decision that declined referral for extra-schedular consideration and dismissed the appeal with respect to schedular evaluation assigned for lumbar spine disability.  Accordingly, the issue is characterized as such on the cover page of this decision. 

In a February 2013 decision, the Board remanded this case for additional development. 

In a June 2013 rating decision, the RO continued a 10 percent evaluation for lumbar spine disability and granted separate 20 percent initial evaluations for radiculopathy of the left and right lower extremities as of May 5, 2010, albeit with the rating for the radiculopathy of the left lower extremity reduced to zero percent as of June 14, 2013.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010).  In an August 2013 correspondence, the Veteran's representative indicated that the Veteran disagreed with the RO's failure to assign ratings greater than 20 percent for his left lower extremity and right lower extremity radiculopathy disabilities.  Accordingly, these issues must also be addressed in this decision.  See AB v. Brown; supra. 

In June 2014, the Board found that a claim for TDIU had been raised by the record and incorporated the issue into the current appeal in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the matters back for additional development.  

In a March 2015 rating decision, the RO increased the assigned evaluation to 20 percent for the service-connected low back disability, effective from October 18, 2014.  In a May 2015 correspondence, the Veteran's representative disagreed with the assignment of a 20 percent evaluation and asserted that a higher evaluation was warranted.  Since the February 2012 Court Order dismissed the previous claim for increased rating for lumbar spine disability on a schedular basis, this is claim is a separate matter from the increased rating on extra-schedular basis on appeal.  As such, the matter is not ripe for adjudication by the Board.  The matter is addressed in the Remand portion in order to issue a statement of the case (SOC).  The Board also notes that, in the March 2015 rating decision, the rating for the left lower extremity radiculopathy was increased to 20 percent, albeit only as of October 18, 2014, meaning that a noncompensable rating remained in effect between June 14, 2013 and October 18, 2014.  

The issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected chronic low back strain with degenerative disc disease at L5-S1, spondylolysis L5, and grade I anterior spondylolisthesis L5-S1 has been raised by the record (in an April 2010 letter from Dr. V.S.), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.

The issues of entitlement to increased rating for a low back disability (both on a schedular and an extra-schedular basis) and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period under appeal, the Veteran's disability due to radiculopathy in the right lower extremity has been manifested by no more than moderate impairment. 

2.  For the entire period under appeal, the Veteran's disability due to radiculopathy in the left lower extremity more closely manifested by moderate impairment, but does not approach moderate-severe impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

2.  The criteria for an initial disability evaluation in excess of 20 percent for left lower extremity radiculopathy for the period from May 4, 2010 until June 14, 2013 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for a 20 percent evaluation for left lower extremity radiculopathy for the period from June 14, 2013 until October 18, 2014 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).
 
4.  The criteria for a disability evaluation in excess of 20 percent for left lower extremity radiculopathy for the period beginning October 18, 2014 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

The Veteran's appeal for higher initial ratings arises from a disagreement with the initial evaluation following the grants of service connection for radiculopathy in right and left lower extremities, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also 38 C.F.R. § 3.159(b)(3)(i).

In this case, the Veteran was advised in of the evidence and information necessary to substantiate his claim for increased rating for lumbar spine disability in October 2005 and for TDIU in July 2014.  In this letters, he was notified of the responsibilities of the Veteran and VA in obtaining such evidence.  The Veteran was further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman. 

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.   Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his claim for service connection. 

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the available record includes service treatment records, post-service VA medical treatment reports, and the Veteran's own statements.  To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fair adjudication of the Veteran's claims.  The Board finds that the notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There is no evidence that any additional relevant treatment records exist, and the Veteran has not so alleged.

The Veteran was provided with VA examinations in October 2004, April 2009, June 2013, and October 2014.  In each examination report, the examiner identified the nature of the Veteran's claimed disorder and recorded his reported history as well as the findings from clinical examination.  The Board finds that the VA examination reports are adequate for adjudication purposes, and the adequacy of the medical opinions are discussed in further details below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO/AMC has substantially complied with the Board's January 2009, February 2013, and June 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal, and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he testified before the undersigned Acting Veterans Law Judge.

2.  Increased Ratings for Bilateral Radiculopathy 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

When rating neurological conditions, disability in the field is ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120.  Given the facts of this case, evaluation of mental function is not applicable. Regulations provide that ratings are to be assigned based the relative impairment of motor function, trophic changes, or sensory disturbance.  38 C.F.R. § 4.120.  Ratings for neuritis also anticipate loss of reflexes.  38 C.F.R. § 4.123.  Neuritis and neuralgia may also be characterized by constant pain.  38 C.F.R. §§ 4.123, 4.124. Accordingly, the Board evaluates peripheral neurological disabilities through five areas of impairment: motor function, trophic changes, sensory disturbance, reflex loss, and pain. 

Initially, no specific nerve had been identified as causing neurologic symptoms in this case.  The rating decisions have applied the criteria of Diagnostic Code 8520, which rates sciatic nerve paralysis.  See 38 C.F.R. § 4.124a.  The symptoms are described as involving pain radiating from the Veteran's back and numbness and tingling of his right and left lower extremities.  Diagnostic Code 8520 is the only peripheral nerve Diagnostic Code which affords disability ratings based on symptoms involving the whole of a lower extremity.  38 C.F.R. § 4.124a.  

Under Diagnostic Code 8520, ratings are warranted for incomplete paralysis whether mild (10 percent evaluation), moderate (20 percent), moderately severe (40 percent), or severe with marked muscular atrophy (60 percent).  An 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Neuritis and neuralgia of the sciatic nerve are rated under Diagnostic Codes 8620 and 8720, using the same criteria.  38 C.F.R. § 4.124a.   

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67   (1997); Layno v. Brown, 6 Vet. App 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465. 

The Veteran contends that higher evaluations are warranted for his service-connected left and right lower extremity radiculopathy.  Historically, in a June 2013 rating decision, service connection for right and left lower extremity radiculopathy were granted effective May 4, 2010, and assigned initial 20 percent evaluations for each leg, however, a noncompensable evaluation was assigned for the left lower extremity effective from June 14, 2013.  A March 2015 rating action assigned a 20 percent rating for the left lower extremity effective October 18, 2014. 

After review of the evidence, lay and medical, the Board finds that for the entire initial rating period, effective May 4, 2010, the Veteran's right and left lower extremity radiculopathy have been manifested, at worst, by pain, described as moderate at times, hypoactive reflexes; decreased sensation; and moderate, incomplete paralysis.  See June 2013 and October 2014 VA examination, as well as VA and private treatment records.  Such symptomatology is consistent with the criteria associated with a 20 percent rating for moderate incomplete paralysis, and does not support higher evaluations for right and left lower extremity.  See 38 C.F.R. § 4.12a, Diagnostic Code 8520. 

The Board acknowledges that the June 2013 VA examiner did not observe findings of radiculopathy in the left lower extremity on clinical evaluation; however, the Veteran has consistently complained of radiating pain, numbness, and paresthesias in both lower extremities.  Given the Veteran's consistent complaints, as well as the medical findings of radiculopathy in the left lower extremity both prior and since the June 2013 VA examination, the Board finds that the Veteran should be assigned a 20 percent revaluation for the left lower extremity throughout the entire period under appeal. 

At no point does the evidence of record demonstrate that an evaluation in excess of 20 percent is warranted for either lower extremity.  In this regard, both the 2013 and 2014 VA examiner observed on clinical evaluation no more than decreased deep tendon reflexes in both legs and mildly decreased sensation in the right leg, without evidence of decreased muscle strength or atrophy in either lower extremity.  While the effects of pain, numbness, decreased strength and sensation have been considered, the VA examiners concluded that the medical evidence shows that the overall impairment is no more than moderate in both lower extremities.  

The Board notes specifically that the Veteran's reports of numbness, paresthesias, and pain in both legs have been considered in evaluating neurological manifestations.  While he is competent to report symptoms, he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his left and right lower extremity radiculopathy has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the objective medical findings provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")

The 2014 VA examiner specifically indicated that impairment of the Veteran's nerve impairment was no more than moderate in both legs.  Furthermore, there was no evidence of foot drop, and the Veteran was able to move both of his feet.  In addition, while there is evidence of decreased reflexes, his muscle strength, knee extension and flexion were evaluated normal.  Therefore, the criteria for the 40 percent rating or higher under Diagnostic Code 8520 are not met for either lower extremity.

The Board has considered whether the Veteran is entitled to a higher or separate rating under any other applicable Diagnostic Code referable to nerves.  Diagnostic code 8525 provides the criteria for rating a disability of the posterior tibial nerve.  A maximum schedular evaluation of 30 percent is warranted for complete paralysis of the posterior tibial nerve, with paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature, where the toes cannot be flexed, adduction is weakened, and plantar flexion is impaired.  Evaluating the Veteran's disabilities under the criteria of Diagnostic Code 8525, the Board concludes that a rating in excess of 20 percent is not warranted.  Additionally, this diagnostic code only contemplates impairment of the foot, to include paralysis of all muscles of the sole of the foot, an inability to move the toes, weakened adduction, and impaired plantar flexion of the ankle.  The Veteran, however, has demonstrated symptomatology throughout his left and right lower extremities.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left and right lower extremity radiculopathy.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected left and right lower extremities radiculopathy; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities are not warranted. 

To accord justice in exceptional cases where the schedular standards are found to be inadequate, an Agency of Original Jurisdiction (AOJ) is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Thun v. Peake, 22 Vet App 111 (2008), describes the three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.

In the case at hand, the Board finds no basis for an extra-schedular rating for either radiculopathy disability.  Rather, the symptoms reported by the Veteran and shown on examination are contemplated by the assigned diagnostic codes, and there is no indication of unusual factors in this case that would suggest that those codes do not adequately address the Veteran's disability picture.  No further action under 38 C.F.R. § 3.321(b)(1) is thus warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for lumbar spine disability and left and right lower extremity radiculopathy.  The Veteran's combined disability rating is 50 percent.  The Veteran has not alleged in any way that the evaluation of the individual conditions fails to capture all service-connected disability, nor has the evidence suggested this.  Therefore, there is no basis for an extra-schedular rating under Johnson.

In sum, the Board finds no basis for an initial evaluation in excess of 20 percent for the right lower extremity radiculopathy.  As to the left lower extremity radiculopathy, the Board does find that the zero percent evaluation assigned from June 14, 2013 and October 18, 2014 should be increased to 20 percent, and to that extent only the appeal is granted.  However, as with the right lower extremity, the Board finds no basis for an increase beyond 20 percent.  38 C.F.R. § 4.7.


ORDER

Entitlement to an initial disability evaluation in excess of 20 percent for right lower extremity radiculopathy is denied. 

Entitlement to an initial disability evaluation in excess of 20 percent for left lower extremity radiculopathy from May 4, 2010 until June 14, 2013 is denied.

Entitlement to a 20 percent evaluation for left lower extremity radiculopathy from June 14, 2013 until October 18, 2014 is granted, subject to the laws and regulations governing the payment of monetary benefits.
 
Entitlement to a disability evaluation in excess of 20 percent for left lower extremity radiculopathy for the period beginning October 18, 2014 is denied.


REMAND

As noted in the Introduction, the February 2012 Court Order dismissed the Veteran's claim for an increased rating for a low back disability on a schedular basis.  The RO, on its own initiative, in the March 2015 rating decision awarded increased rating to 20 percent for a low back disability, effective from October 18, 2014.  In May 2015, the Veteran filed a timely Notice of Disagreement with the assigned evaluation.  The Veteran has not yet received a Statement of the Case for the issue of entitlement to increased evaluation for a low back disability.  Thus, because the Veteran has filed a Notice of Disagreement, a remand to the RO is necessary in order for the RO to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The determination of the increased rating claim on a schedular basis certainly may affect the determinations of the claims for an increased rating on an extra-schedular basis and for TDIU.  Final appellate review of these claims must be deferred until development and adjudication of the intertwined issue is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the Veteran a Statement of the Case as to the issue of entitlement to increased evaluation for the service-connected low back disability.  The Statement of the Case should be sent to the latest address of record for the Veteran.  The RO should inform the Veteran that he must file a timely and adequate substantive appeal in order to perfect an appeal of the issue to the Board.  See 38 C.F.R. §§ 20.200 , 20.202, and 20.302(b) (2015).

2. Then review the record and readjudicate the claims for an extra-schedular rating for the low back disability and TDIU.  If either claim remains denied, then issue an appropriate Supplemental Statement of the Case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE 
 Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


